57208: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57208


Short Caption:DAVIS (KEONIS) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C247416Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:10/18/2013 at 9:30 AMOral Argument Location:A-Tech


Submission Date:10/18/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantKeonis DavisT. Augustas Claus
							(Legal Resource Group)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Agnes M. Lexis
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						



14-09677: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/19/2010Filing FeeAppeal Filing fee waived. Criminal.


11/19/2010Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to all counsel.) DAVIS - C24741610-30376




12/20/2010Docketing StatementFiled Docketing Statement.10-33257




12/28/2010MotionFiled Motion to Extend Time to File Fast Track Statement.10-33858




01/03/2011Order/ProceduralFiled Order Re:  Transcripts and Granting Motion for Extension of Time.  Court Reporters/Recorders (Maureen Schorn, Marcia Leonard, Patti Slattery and Janies Olsen) Certificates of Delivery due:  20 days.  Fast Track Statement and Appendix due:  50 days.11-00134




01/20/2011TranscriptFiled Transcript. Proceedings: 6/21/10.  Court Reporter: Marcia Leonard.11-01980




01/25/2011TranscriptFiled Notice from Court Reporter. Maureen Schorn stating that the requested transcripts were delivered.  Dates of transcripts: 9/28/10, 9/30/10, 10/28/09, 1/06/10, and 1/20/10.11-02470




02/01/2011TranscriptFiled Notice from Court Reporter. Janie Olsen stating that the requested transcripts were delivered.  Dates of transcripts:  4/14/09, 7/12/10, 7/13/10, 7/14/10, 7/15/10, 7/19/10, 7/20/10.11-03199




02/01/2011TranscriptFiled Notice from Court Reporter. Janie Olsen stating that the requested transcripts were delivered.  Dates of transcripts: 10/5/10, 10/19/10.11-03200




02/28/2011MotionFiled Motion to Extend Time to File Fast Track Statement.  (10) days.11-05946




03/02/2011Order/ProceduralFiled Order Granting Motion for extension of time.  Fast track statement and appendix due 15 days.11-06432




03/21/2011MotionFiled Motion to Extend Time to File Fast Track Statement.11-08533




03/25/2011Order/ProceduralFiled Order Granting Motion.  Fast Track Statement and Appendix due:  21 days.11-09096




04/19/2011MotionFiled Motion to Extend Time to File Fast Track Statement. (21) days.11-11628




04/22/2011Order/ProceduralFiled Order Granting Motion.  Fast Track Statement and Appendix due:  May 6, 2011.11-11991




05/11/2011MotionFiled Motion to Extend Time to File Fast Track Statement. (21) days.11-14033




05/13/2011Order/ProceduralFiled Order Granting Motion.  Fast Track Statement and Appendix due:  21 days.11-14247




06/10/2011Fast Track BriefFiled Fast Track Statement.11-17431




06/10/2011AppendixFiled Appendix to Fast Track Statement with CD-ROM.11-17432




06/15/2011Other Incoming DocumentReceived CD containing appendix to fast track statement (11-17432).


06/30/2011MotionFiled Motion for Enlargement of Time - First Request.11-19544




07/07/2011Order/ProceduralFiled Order Granting Motion. Respondent: Fast Track Response due: July 20, 2011.11-20284




07/19/2011MotionFiled Motion for Leave to File 14 Page Fast Track Response.11-21755




07/19/2011Notice/OutgoingIssued Notice Motion/Stipulation Approved. The motion for excess pages is approved. 14 pages granted.11-21759




07/19/2011Fast Track BriefFiled Fast Track Response.11-21760




07/19/2011AppendixFiled Appendix to Fast Track Response.11-21763




08/09/2011Case Status UpdateFast Track Briefing Completed. No Reply Brief Filed.


12/07/2011Order/ProceduralFiled Order/Full Briefing. We have concluded that full briefing of this appeal is warranted. Appellant shall have 30 days from the date of this order to file and serve the opening brief.  Thereafter, briefing shall proceed in accordance with the schedule set forth in NRAP 31.11-37480




01/06/2012MotionFiled Motion to Extend Time to Opening Brief (60 days).12-00677




01/12/2012Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief due: March 6, 2012.12-01119




02/29/2012MotionFiled Motion to Extend Time to Opening Brief.12-06559




03/09/2012Order/ProceduralFiled Order Granting Motion in Part. Appellant: Opening Brief due: April 20, 2012.12-07726




04/25/2012MotionFiled Motion to Extend Time to File Opening Brief.12-13220




04/27/2012Order/ProceduralFiled Order Granting Motion In Part. Appellant shall have until May 14, 2012, to file and serve the opening brief.12-13387




05/16/2012MotionFiled Motion to Extend Time to File Opening Brief.12-15629




05/21/2012Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief due: June 4, 2012.12-16023




06/06/2012MotionFiled Motion to Extend Time to File Opening Brief.12-17848




06/15/2012Order/ProceduralFiled Order Granting Motion. Appellant: 5 days to file and serve the opening brief.12-18835




06/27/2012Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 10 days.12-20182




07/03/2012BriefFiled Opening Brief.12-20863




07/03/2012AppendixFiled Supplemental Appendix CD-ROM included.12-20865




08/02/2012MotionFiled Motion for Extension of Time to File Answering Brief (45 days).12-24400




08/06/2012Order/ProceduralFiled Order Granting Motion. Answering brief due: September 17, 2012.12-24739




09/17/2012MotionFiled Motion to Extend Time to File Answering Brief (Second Request).12-29269




09/18/2012Order/ProceduralFiled Order Granting Motion. Respondent shall have until October 17, 2012, to file and serve the answering brief.12-29460




10/15/2012BriefFiled Respondent's Answering Brief.12-32669




11/16/2012MotionFiled Motion to Extend Time to File Reply to the Response to Appellant's Opening Brief (20 days).12-36477




11/16/2012Notice/OutgoingIssued Notice Motion Approved.  Reply Brief due: December 04, 2012.12-36479




12/06/2012MotionFiled Motion to Extend Time to File Reply to the Response to Appellant's Opening Brief.12-38410




12/06/2012Order/ProceduralFiled Order Granting Motion. Reply brief due: December 18, 2012.12-38509




12/20/2012BriefFiled Reply Brief.12-40362




12/20/2012Case Status UpdateBriefing Completed/To Screening.


07/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Southern Nevada Panel on the next available calendar.13-21706




08/27/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Friday, October 18, 2013, @ 9:30 a.m. in A-Tech.  Argument shall be limited to 30 minutes.13-25353




10/02/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29323




10/18/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP13 MG/MD/NS.


03/27/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before Gibbons/Douglas/Saitta. Author: Gibbons, C.J. Majority: Gibbons/Douglas/Saitta. 130 Nev. Adv. Opn. No. 16.  SNP1314-09677




04/21/2014RemittiturIssued Remittitur.14-12781




04/21/2014Case Status UpdateRemittitur Issued/Case Closed.


05/02/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 25, 2014.14-12781